department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uil no sever ra ty legend taxpayer a ira x amount a amount b amount c amount d date date date dear this is in response to a letter dated submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he withdrew amount a from ira x on date taxpayer a asserts that he failed to roll over amount b within the 60-day period prescribed by sec_408 only because the due_date for repayment date fell on a bank holiday taxpayer a represents that he deposited amount page of i c and amount d together totaling amount b into ira x on date the first business_day following the bank holiday taxpayer a represents that during _ he was responsible for paying two _and the other on his residential mortgages one on a new house purchased in former residence that had not yet sold to meet those payments taxpayer a represents that he withdrew money from his retirement accounts including ira x with the intention of rolling over only amount b within days taxpayer a asserts that he would have repaid amount b to ira x within days had the due_date for repayment not fallen on date which was a bank holiday although taxpayer a represents that checks totaling amount b were received by ira x personnel on date they could not be deposited until date because of the bank holiday based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount b contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in section page of d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred documentation shows that checks in amount c and amount d were received by the custodian of ira x on date however due to the bank holiday they were not deposited into ira x until date the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to timely roll over amount b was caused by the fact that the due_date for repayment of amount b fell on a bank holiday which was one day after the day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount b which was deposited into ira x will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page of a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t4 - id yat sincerely yours he laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
